                          UNITED STATES DISTRICT COURT

                                 DISTRICT OF NEVADA

                                           ***
 UNITED STATES OF AMERICA,                    Case No. 3:14-cr-00007-LRH-WGC

                              Plaintiff,      MINUTE ORDER

       v.                                     March 28, 2019

 JUSTIN PAUL RAMOS,

                           Defendant.



PRESENT: THE HONORABLE LARRY R. HICKS, UNITED STATES DISTRICT JUDGE
DEPUTY CLERK:        NONE APPEARING              REPORTER: NONE APPEARING
COUNSEL FOR PLAINTIFF(S):                  NONE APPEARING
COUNSEL FOR DEFENDANT(S):                  NONE APPEARING
MINUTE ORDER IN CHAMBERS:

      Defendant having filed a Motion for Return of Property (ECF No. 59) and a response by

the Government appearing warranted,
      IT IS HEREBY ORDERED that a responsive pleading shall be filed by the Government

within twenty (20) days of entry of this Order, a reply may be filed by the Defendant within ten

(10) days following the Government’s response, and the matter will be submitted to the court for

decision or other appropriate action.

     IT IS SO ORDERED.
                                               DEBRA K. KEMPI, CLERK

                                               By:              /s/

                                                             Deputy Clerk
